Case: 15-51196      Document: 00514492685         Page: 1    Date Filed: 05/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-51196
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 30, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JUAN L. GARCIA, also known as Juan Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:14-CV-843
                             USDC No. 5:10-CR-708-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       A jury found Juan L. Garcia, federal prisoner # 64893-280, guilty of
conspiring to possess intending to distribute heroin, possessing heroin
intending to distribute it, and possessing a firearm in furtherance of a drug
trafficking crime, and he ultimately received a total prison sentence of 181
months.     In his 28 U.S.C. § 2255 motion attacking that conviction and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51196    Document: 00514492685      Page: 2   Date Filed: 05/30/2018


                                  No. 15-51196

sentence, Garcia argued, among other things, that in light of the Supreme
Court’s holding in Riley v. California, 134 S. Ct. 2473 (2014), which was
decided after Garcia’s conviction became final, the warrantless search of his
cell phone violated the Fourth Amendment. The district court denied relief,
but observing that we have not yet determined whether Riley applies
retroactively to cases on collateral review, it granted Garcia a certificate of
appealability on the issue whether he “has been denied his constitutional right
to be free from unreasonable searches pursuant to the Fourth Amendment.”
      We review the district court’s factual findings for clear error and its
conclusions of law de novo. United States v. Redd, 562 F.3d 309, 311 (5th Cir.
2009). We may affirm the denial of § 2255 relief on any basis supported by the
record. Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000); Aeby v. United
States, 409 F.2d 1, 2 (5th Cir. 1969). Because Garcia “had a full and fair
opportunity to litigate his Fourth Amendment claim in pre-trial proceedings
and on direct appeal,” Stone v. Powell, 428 U.S. 465, 494-95 and n.37 (1976),
bars collateral review of that claim. United States v. Ishmael, 343 F.3d 741,
742 (5th Cir. 2003). Any relevant change in the law brought about by Riley is
of no moment because “a change in the law does not, by itself, render
proceedings any less ‘full and fair’ for purposes of Stone.” Id.
      AFFIRMED.




                                        2